WRIGHT, Presiding Judge.
The wife appeals from the property division of a judgment of divorce.
The marriage began and ended in five months. Shortly after the marriage, husband purchased a home, taking title jointly with the wife with right of survivorship. The purchase was made with $13,800 from his savings, $2,000 borrowed from his mother and the assumption of a mortgage for $7,960. The husband made the mortgage payments during the marriage.
By agreement of the parties, the home was sold while the action for divorce was pending. The sum of $16,018.62 was received for the equity and placed in escrow to await the judgment.
The court granted a divorce on the ground of incompatibility; ordered the husband to pay all the debts of the marriage and a $500 fee for the wife’s attorney and to pay $500 to the wife as her interest in the proceeds from the sale of the house. The wife contends the latter award is an abuse of the discretion of the court.
It has been said by our courts many times that a trial court is not required to make an equal division of marital property even if held by joint title, but may divide it according to the equities of the case. Cobb v. Cobb, 352 So.2d 1384 (Ala.Civ.App.1977); 8 Ala.Digest Divorce <®=252. We have further said that the court may look to the source and manner of acquisition of the property in determining the equities between the parties. Horsley v. Horsley, 50 Ala.App. 445, 280 So.2d 150 (1973). In viewing these elements in this case, we cannot hold that there is indicated a palpable abuse of discretion by the trial court. We therefore affirm its judgment.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.